UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2269


MAZHAR KHAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 20, 2011                 Decided:   April 29, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mazhar Khan, Petitioner Pro Se. Paul Thomas Cygnarowicz, Daniel
Eric Goldman, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mazhar       Khan,    a     native    and    citizen       of     Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider.                              We have

reviewed the administrative record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reconsider as untimely.                   See 8 C.F.R. § 1003.2(b)(2)

(2010).       We    therefore      deny    the     petition     for    review    for   the

reasons stated by the Board.                See In re: Khan (B.I.A. Oct. 15,

2010). *     We dispense with oral argument because the facts and

legal      contentions      are    adequately       presented     in    the     materials

before     the     court    and    argument      would    not   aid    the    decisional

process.

                                                                       PETITION DENIED




     *
       We have limited our review to the Board’s denial of Khan’s
motion to reconsider.      Although Khan raises issues in his
informal brief pertaining to the Board’s December 10, 2009
decision, which upheld the immigration judge’s denial of Khan’s
motion to reopen, we lack jurisdiction over these claims as Khan
did not file a timely petition for review of that decision. See
Stone v. INS, 514 U.S. 386, 394, 405 (1995).



                                             2